Order entered October 20, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-01321-CV

                                    MARK RINES, Appellant

                                                  V.

                              CITY OF CARROLLTON, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-07615

                                              ORDER
       Before the Court is court reporter Vielica Dobbins’s October 17, 2016 request for

extension of time to file the reporter’s record. We GRANT Ms. Dobbin’s request and ORDER

the reporter’s record be filed no later than 5 P.M. OCTOBER 24, 2016.

       This appeal cannot proceed until the issue of the reporter’s record is resolved. We

expressly CAUTION Ms. Dobbins that failure to comply with this order SHALL result in an

order that she not sit as a court reporter until she complies.

                                                        /s/      CAROLYN WRIGHT
                                                                 CHIEF JUSTICE